DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/194,984 (‘984), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘984 application fails to provide adequate written description support for the claim 1 and 12 concept that the glass has a compressive stress at the potassium depth of layer of 120 to 300 MPa.  Furthermore, the ‘984 application fails to provide adequate written description support for the stress formula in claims 5 and 13.  Accordingly, claims 1-10 and 12-16 are not entitled to priority to the ‘894 application, and have a US effective filing date of 31 May 2016 (i.e., the filing date of provisional application number 62/343320).  
Claims 11 and 17 have a US effective filing date of 21 July 2015 (i.e., the filing date of provisional application number 62/194894).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The references applied below, US 2017/0305786; US 2017/0295657; US 2017/0291849; and US 2017/0166478, have a common assignee with the instant application. Based upon the earlier effectively filed date of the references, they constitute prior art under 35 U.S.C. 102(a)(2). These rejections under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were 

Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al. (US 2012/0052271).
Gomez et al. discloses strengthened glass articles in samples (i)-(ii) in Table 3 (single step IX) that anticipate the depth of compressive layer and maximum central tension recited in instant claim 11.  The compressive layer of samples (i)-(ii) extends to a depth of about 0.2·t or greater:

Thickness
(mm)1
DOL (µm) 2
CS (MPa) 2
CT (MPa)3
DOL/t4
Sample(i)
1
195
577
184
0.20
Sample (i)
1
195
516
165
0.20
Sample (ii)
1
195
540
173
0.20


1From paragraph [0039] of Gomez et al.
2From Table 3 of Gomez et al.
3Calculated from the formula CT= CS*DOL/(t-2*DOL) where CT is the central tension, CS is the compressive stress, DOL is the depth of compressive layer and t is the thickness.  This formula is well known in the art for calculating the central tension.
4Calculated from relevant disclosure of Gomez.

Note that Gomez uses depth of layer (DOL) and depth of compression (DOC) interchangeably.
Gomez fails to disclose the stored tensile energy in claim 11.  However, this property is determined by the strengthening profile of a glass article, and the article of Gomez has strengthened characteristics (i.e., compressive stress, depth of layer and central tension) that are identical to the presently claimed invention.  Therefore, the above-cited properties are presumed to be inherent to samples (i)-(ii) of Gomez et al.
.  

Claims 1-5, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (US 2017/0295657).
Example 2A anticipates the depth of compression, maximum central tension and compressive stress at the potassium depth of layer recited in claims 1 and 12, the ratio of maximum central tension to compressive stress recited in claim 3, and the thickness recited in claims 8 and 14:

Example
Thickness
(mm)1
DOC (µm) 2
CS (MPa) 2
CT (MPa)2
CS at K DOL (MPA)2
DOL/t3
CT/CS3
2A
0.8
150
500
70
161
0.2
0.3


1 From paragraph [0299].
2 From Table 4.
3 Calculated from the relevant disclosure of Gross et al.

The maximum central tension may be measured by scattered light polariscope.  See paragraph [0114].
Gross ‘657 fails to disclose the following properties associated with Example 2A:
The maximum dimension of the fragments as recited in claim 2;
The aspect ratio of the fragments as recited in claims 2;
The volume of the fragments as recited in claim 2; and
The stored tensile energy in claim 11 (incorporated into claims 12-14 by reference).

As to claim 4, the glass of Example 2A is aluminophosphosilicate.  See paragraph [0297] and [0299].
Gross ‘657 teaches that the CT equation recited in claims 5 and 13 in paragraph [0131].
The limitations of claim 10 and 17 can be found in paragraph [0340].
The cited portions of Gross ‘657 are present in provisional application 62/320,109, which has a US effective filing date of 8 April 2016.  See paragraphs [0018], [00235] and [00239] of the provisional application.

Claims 1-5, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dejneka et al. (US 2017/0291849).
Example 10A anticipates the depth of compression, maximum central tension and compressive stress at the potassium depth of layer recited in claims 1 and 12, the ratio of maximum central tension to compressive stress recited in claim 3, and the thickness recited in claims 8 and 14:

Example
Thickness
(mm)1
DOC (µm) 2
CS (MPa) 2
CT (MPa)2
CS at K DOL (MPA)2
DOL/t3
CT/CS3
10A
0.8
160
500
90
151
0.2
0.3


1 From paragraph [0228].
2 From Table 9.
3 Calculated from the relevant disclosure of Dejneka et al.

The maximum central tension may be measured by scattered light polariscope.  See paragraph [0090].
Dejneka et al. fails to disclose the following properties associated with Example 10A:
The maximum dimension of the fragments as recited in claim 2;
The aspect ratio of the fragments as recited in claims 2;
The volume of the fragments as recited in claim 2; and
The stored tensile energy in claim 11 (incorporated into claims 12-14 by reference).
However, these properties are determined by the strengthening profile of a glass article, and the article of Dejneka et al. has strengthened characteristics (i.e., compressive stress, depth of layer and central tension) that are identical to the presently claimed invention.  Therefore, the above-cited properties are presumed to be inherent to the cited sample of Dejneka et al.
As to claim 4, the glass of Example 10A is aluminophosphosilicate.  See paragraph [0228] and Table 2.
Dejneka et al. teaches the CT equation recited in claims 5 and 13 in paragraph [0012].
The limitations of claim 10 can be found in paragraph [0025].
The cited portions of Dejneka et al. are present in provisional application 62/320,077, which has a US effective filing date of 8 April 2016.  See paragraphs [0011], [00195] and [00234] of the provisional application.

Claims 1-5, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (US 2017/0166478).


Example
Thickness
(mm)1
DOC (µm) 2
CS (MPa) 2
CT (MPa)2
CS at K DOL (MPA)2
DOL/t3
CT/CS3
2A
0.8
150
500
70
161
0.2
0.3


1 From paragraph [0227].
2 From Table 4.
3 Calculated from the relevant disclosure of Gross ‘478.

The maximum central tension may be measured by scattered light polariscope.  See paragraph [0084].
Gross ‘478 fails to disclose the following properties associated with Example 2A:
The maximum dimension of the fragments as recited in claim 2;
The aspect ratio of the fragments as recited in claims 2;
The volume of the fragments as recited in claim 2; and
The stored tensile energy in claim 11 (incorporated into claims 12-14 by reference).
However, these properties are determined by the strengthening profile of a glass article, and the article of Gross ‘478 has strengthened characteristics (i.e., compressive stress, depth of layer and central tension) that are identical to the presently claimed invention.  Therefore, the above-cited properties are presumed to be inherent to the cited sample of Gross ‘478
As to claim 4, the glass of Example 2A is aluminophosphosilicate.  See paragraph [0225] and [0227].

The limitations of claim 10 can be found in paragraph [0186].
The cited portions of Gross ‘478 are present in provisional application 62/266,411, which has a US effective filing date of 11 December 2015.  See paragraphs [0018], [00174] and [00178] of the provisional application.

Claims 1-5, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roussev et al. (US 2017/0305786).
Example 11A anticipates the depth of compression, maximum central tension and compressive stress at the potassium depth of layer recited in claims 1, 11 and 12, the ratio of maximum central tension to compressive stress recited in claim 3, and the thickness recited in claims 8 and 14:

Example
Thickness
(mm)1
DOC (µm) 2
CS (MPa) 2
CT (MPa)2
CS at K DOL (MPA)2
DOL/t3
CT/CS3
11A
0.8
160
500
90
151
0.2
0.33


1 From paragraph [0334].
2 From Table 9.
3 Calculated from the relevant disclosure of Roussev et al.

The maximum central tension may be measured by scattered light polariscope.  See paragraph [0177].
Roussev et al. fails to disclose the following properties associated with Example 11A:
The maximum dimension of the fragments as recited in claim 2;
The aspect ratio of the fragments as recited in claims 2;
The volume of the fragments as recited in claim 2; and
The stored tensile energy in claim 11 (incorporated into claims 12-14 by reference).
However, these properties are determined by the strengthening profile of a glass article, and the article of Roussev et al. has strengthened characteristics (i.e., compressive stress, depth of layer and central tension) that are identical to the presently claimed invention.  Therefore, the above-cited properties are presumed to be inherent to the cited sample of Roussev et al.
As to claim 4, the glass of Example 11A is alkali aluminoborosilicate.  See paragraphs [0334] and Table 2.
Roussev et al. teaches the CT equation recited in claims 5 and 13 in paragraph [0013].
The limitations of claim 10 and 17 can be found in paragraph [0031].
The cited portions of Roussev et al. are present in provisional application 62/325,353, which has a US effective filing date of 20 April 2016.  See paragraphs [0012], [0030], [00231] and [00269] of the provisional application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roussev et al. (US 2017/0305786) as applied to claims 1 and 14 above.
Roussev et al. anticipates claims 1 and 14 for the reasons recited above.  The example relied upon for anticipation does not have a maximum CT of greater than 100 MPa.  However, prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the glass of Example 11A with a maximum central tension up to about 100 MPa, because overlapping ranges have been held to establish prima facie obviousness. 
As to claim 7, Roussev et al. teaches a range of stored tensile energy of up to about 40 J/m2 (paragraph [0210]) which overlaps the claimed range.
As to claim 8, Example 11A has a thickness of 0.8 mm.  See paragraph [0334].
One of ordinary skill in the art would have expected the glass of Example 11A to have the properties recited in claims 9 and 16 in view of the similarity in stress profile characteristics.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,701,569. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-31 of the ‘569 patent teach a glass that completely encompasses all of the limitations of instant claims 11 and 17 including a depth of compression of greater than 0.16·t 2 or more (claim 9 of the ‘569 patent), and a consumer electronic device (claim 25 of the ‘569 patent).

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,977,470. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-30 of the ‘470 patent teach a glass that completely encompasses all of the limitations of instant claims 1-17 including a depth of compression of greater than 0.16·t (claim 1 of the ‘470 patent), a maximum central tension of 50 MPa or greater (claim 1 of the ‘470 patent), a stored tensile energy of 20 J/m2 or more (claim 3 of the ‘470 patent), a compressive stress at the potassium depth of layer of 50-300 MPa (claim 14 of the ‘470 patent) and a consumer electronic device (claim 25 of the ‘470 patent).
As to claims 2, 9, and 16, claim 7 of the ‘470 patent teaches an overlapping range of frangibility test aspect ratio.
The limitations of instant claim 3 are taught in claim 4 of the ‘470 patent.
The species of glass in instant claim 4 would have been obvious to one of ordinary skill in the art from which to have formed an ion exchange strengthened glass.
The properties of instant claim 5 and 13 are taught by claim 6 of the ‘470 patent.
The limitations of instant claims 8 and 14 are taught in claim 1 of the ‘470 patent.

U.S. Patent No. 10,579,106. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-78 of the ‘106 patent teach a glass that completely encompasses all of the limitations of instant claims 11 and 17 including a depth of compression of greater than 0.17·t (claim 1 of the ‘106 patent), a maximum central tension of 200 MPa or greater (claim 1 of the ‘106 patent), a stored tensile energy of 20 J/m2 or more (claim 8 of the ‘106 patent), and a consumer electronic device (claim 23 of the ‘106 patent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/David Sample/Primary Examiner, Art Unit 1784